DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ submission filed on 3/31/2022 has been entered. Claims 1-20 are now pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20160342161) in view of Jeong (WO 0161429 - see IDS).
Allen discloses the invention substantially as claimed and as discussed above.
Regarding claims 1-2 and 15: Allen discloses a controller 96 for a well system comprising a processor (Figs. 1-6; [0005], [0014], [0023], [0025], [0026], [0028], [0029]). Allen discloses a component interface for operatively coupling the processor to one or more components of the well system and that the one or more components include at least a well pump and a well tank ([0022], [0023], [0026]). Allen discloses a computer-readable storage medium storing an operational configuration, operational data, and computer-executable instructions ([0026]). Allen discloses that computer-executable instructions, when executed by the processor, configure the processor to collect pressure readings associated with a water pressure in the well system, determine a rate of change of the pressure based on the pressure readings, and control operation of the well pump in accordance with the rate of change of the pressure ([0025], [0026], 0028]).  
Allen discloses a non-transitory, computer-readable medium having stored thereon computer- executable instructions for a well management system, the computer-executable instructions, when executed by a processor, configure the processor to acquire operational data of a well system, profile the well system based on the operational data, and predictively control the well system based on the profile (see above; Figs. 1-6; [0005], [0014], [0021]-[0025], [0026], [0028], [0029]).
As discussed above, Allen teaches the use of pressure sensors and their interaction with a controller and processor (Figs. 1-6; [0005], [0014], [0018], [0019], [0023], [0025], [0026], [0028], [0029]). Allen does not explicitly disclose control operation of the well pump through at least one of activation or deactivation of the well pump in accordance with the rate of change of the pressure or that the processor is further configured to activate the well pump when the rate of change of the pressure exceeds a predetermined threshold. Jeong discloses control operation of the well pump through at least one of activation or deactivation of the well pump in accordance with the rate of change of the pressure and that the processor is further configured to activate the well pump when the rate of change of the pressure exceeds a predetermined threshold (page 21, line 20-page 22, line 6; page 46, line 16-page 47, line 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Allen so that the processor is further configured to activate/deactivate the well pump when the rate of change of the pressure exceeds a predetermined threshold, as taught by Jeong, so as to extend the life of the pumping unit, more effectively controlling fluid levels, and increase the system durability. 
Regarding claim 3: Allen, as modified by Jeong, discloses that the processor is further configured to deactivate the well pump when a cut-out pressure is detected (Jeong - page 21, line 20-page 22, line 6). 
Regarding claim 4: Allen, as modified by Jeong, discloses that the processor is further configured to operate the well pump according to a cut-in pressure and a cut-out pressure when the rate of change of the pressure is below a predetermined threshold (Jeong - page 21, line 20-page 22, line 6). 
Regarding claim 5: Allen, as modified by Jeong, discloses that the well system further includes an electronic valve operable via a signal (Allen - [0007], [0023], [0024], [0026] - Allen discloses that the valves are controlled and operated by signals from the master controller; thus the examiner finds that these valves are electronic). Allen, as modified by Jeong, discloses that the processor is further configured to open the valve is response to the rate of change of the pressure exceeds a predetermined threshold and decrease an opening of the valve as the rate of change of the pressure decreases (Allen - [0007]; Jeong - page 21, line 20-page 22, line 6). 
Regarding claim 7: Allen, as modified by Jeong, illustrate their teaching with schematic representations and thus do not illustrate specific structure. Thus, Allen, as modified by Jeong, does not explicitly disclose a housing that contains the processor, the communication interface, and the component interface. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Allen, as modified by Jeong, so as to have a housing that contains the processor, the communication interface, and the component interface. As Allen and Jeong at least allude that equipment is in housings (see generally the Figs. of Allen and Jeong) and as protecting equipment components is notoriously well-known in all equipment arts, it would have been within routine skill to house the processor, the communication interface, and the component interface to provide environmental protection and thus operational integrity. Such a configuration would have been predictable with a reasonable expectation of success and with no unexpected results. 
Regarding claim 8: Allen, as modified by Jeong, illustrate there teaching with schematic representations and thus do not illustrate specific structure. Thus, Allen, as modified by Jeong, does not explicitly disclose that the housing is configured for installation on the well tank. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Allen, as modified by Jeong, so as to have a housing configured for installation on the well tank. As Allen and Jeong at least allude that equipment is in housings (see generally the Figs. of Allen and Jeong and element 200 of Jeong above a well) and as protecting equipment components is notoriously well-known in all equipment arts, it would have been within routine skill to have placed the protective housing and components as desired to provide environmental protection and thus operational integrity. Such a configuration would have been predictable with a reasonable expectation of success and with no unexpected results. 
Regarding claim 9: Allen discloses a communication interface for enabling communication with at least one of a management system or a client device via a communication network ([0022]). 
Regarding claim 11: Allen discloses a temperature sensor to measure a water temperature in the well system ([0020], [0029]).
Regarding claim 12: Allen, as modified by Jeong, does not explicitly disclose that the processor is further configured to acquire temperature readings linked with pressure readings to enable improved volume determinations. However, Allen teaches measuring pressure,  temperature, volumes, as well as processing gathered data ([0018], [0019], ([0020], [0022], [0023], [0025], [0026], [0029]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the processor to acquire temperature readings linked with pressure readings to enable improved volume determinations. As the relationships between pressure, temperature, and volume are very well known ad behave according to well established mathematical equations, it would have been within routine skill to have mathematically manipulated data already being gathered to determine simple mathematically based information. Such a mathematical manipulation would have been predictable with a reasonable expectation of success and with no unexpected results.
Regarding claim 16: Allen discloses that the operational data includes water usage data and the instructions further configure the processor to learn a schedule of water usage and preemptively activate a well pump according to the schedule (see above; Figs. 1-6; [0005], [0014], [0021]-[0025], [0026], [0028], [0029] - the examiner finds that the recited “schedule” can be interpreted as the gathering of data and determining if the pumps need to run to maintain a desired level). 
Regarding claim 17: Allen discloses that the instructions further configure the processor to control the well system based on usage type, that the well system is controlled for constant pressure for a first usage type, and is controlled according to a pressure range for a second usage type (see above; Figs. 1-6; [0005], [0014], [0021]-[0025], [0026], [0028], [0029] - the examiner finds that the recited “usage” can be interpreted as the having enough, too much or too little water in the tanks and therefore requiring the pumps to run or not run).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20160342161) and Jeong (WO 0161429 - see IDS), as applied to claim 9 above, and further in view of Tharp (US 20160200608).
Allen and Jeong disclose the invention substantially as claimed and as discussed above.
Regarding claim 10: Allen, as modified by Jeong, does not explicitly disclose that the processor is further configured to receive a notification via the communication interface that a weather event and activate a storm mode where a pressure range of the well system is adjusted to maintain a maximum volume in the well tank. Tharp discloses that an operational modes can include a storm mode and that during the storm mode, the processor is configured to receive a notification via the communication interface that a weather event and activate a storm mode where a pressure range of the well system is adjusted to maintain a maximum volume in the well tank ([0046]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Allen, as modified by Jeong, to have a storm mode and that during the storm mode, the processor is configured to receive a notification via the communication interface that a weather event and activate a storm mode where a pressure range of the well system is adjusted to maintain a maximum volume in the well tank, as taught by Tharp, to prevent the system from being overwhelmed during the storm event. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20160342161) and Jeong (WO 0161429 - see IDS), as applied to claim 11 above, and further in view of Lai et al. (US 20120004778).
Allen and Jeong disclose the invention substantially as claimed and as discussed above.
Regarding claim 13: Allen, as modified by Jeong, does not explicitly disclose that the processor is further configured to monitor the water temperature in the well system, detect when the water temperature is approaching freezing, and at least one of issue a notification to a homeowner or activate a freezing protection mode and control the well system to reduce a risk of freezing. Lai discloses that the processor is further configured to monitor the water temperature in the well system, detect when the water temperature is approaching freezing, and at least one of issue a notification to a homeowner or activate a freezing protection mode and control the well system to reduce a risk of freezing (Figs. 1-6; [0022]; [0042]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Allen, as modified by Jeong,  so that the processor is configured to monitor the water temperature in the well system, detect when the water temperature is approaching freezing, and at least one of issue a notification to a homeowner or activate a freezing protection mode and control the well system to reduce a risk of freezing, as taught by Lai, to allow the prevention of damage and undesirable situations/conditions from occurring in the fluid systems.
Allowable Subject Matter
Claims 6, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ arguments and amendments, filed 3/31/2022, have been fully considered and are at least partially persuasive. The rejections/objections that have been withdrawn are not repeated herein.
Applicants’ arguments with respect to claim 1-20 have been considered but are moot because the rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
4/26/2022